Citation Nr: 0507510	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD) and emphysema.

2.  Entitlement to service connection for nicotine addiction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to April 
1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for COPD (claimed as emphysema and 
pulmonary disease) and nicotine dependence.  Other then-
pending issues (service connection for sensorineural hearing 
loss and subclavian artery stenosis) were subsequently 
resolved in a January 2001 Board decision, without action 
thereafter seeking further review or reconsideration.  As for 
the COPD and nicotine dependence claims, the Board twice 
remanded the matters for further development in January 2001 
and in September 2003.  The Board's remand directives having 
been completed, the claim is again before the Board for 
appellate adjudication.    

A hearing was scheduled to be held in March 2000, before a 
member of the Board sitting at the RO.  The veteran did not 
appear for the hearing.  He did not submit an explanation as 
to why he did not appear; nor did he seek another hearing 
opportunity.  


FINDINGS OF FACT

1.  The veteran has a history of daily tobacco use since his 
early teenage years through the early 1990s. 

2.  No pulmonary disease or disorder, to include COPD and 
emphysema, or nicotine addiction, was shown during active 
service.  The earliest medical evidence of a lung disorder is 
dated in the mid-1980s, three decades after conclusion of 
active duty.

3.  Competent medical evidence indicates that in-service 
tobacco use alone did not result in lung disorders or 
nicotine addiction; rather, the lengthy post-service tobacco 
use is the likely cause of these problems.


CONCLUSION OF LAW

The criteria for service connection for nicotine addiction 
and a pulmonary disorder, to include COPD and emphysema, have 
not been met; nor can any lung disorder be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1103, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations - Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).


Service connection also is granted on a presumptive basis for 
certain diseases or disorders where there is evidence of a 
diagnosis and manifestation of such disorder to a compensable 
degree (10 percent) within one year after discharge from 
active service.  This provision is available to veterans with 
peacetime and wartime service, and applies to, e.g., 
bronchiectasis.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for disability based on a veteran's use of 
tobacco products is prohibited for claims filed after June 9, 
1998.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004); see also Kane v. Principi, 17 Vet. App. 97, 193 
(2003).

II.  Evidence and Analysis

The veteran's service medical records include a December 1951 
enlistment medical examination report and April 1955 
separation medical examination report.  All clinical findings 
related to the lungs and chest are described as normal.  No 
pre-existing tobacco use history or in-service complaints 
about pulmonary problems is noted anywhere in the service 
medical records.  

In October 1955, one-half year after discharge, the veteran 
was examined by VA in connection with a then-pending service 
connection claim unrelated to the issues now on appeal.  The 
examination report notes documents a "somewhat inflamed" 
throat - this apparently was attributed to the veterans' 
report that he smokes "about a pack" of cigarettes a day.  
Nothing is noted about when the veteran began smoking; and 
the clinical (X-ray) findings were normal at that time.   

Other post-service medical records show diagnoses of various 
lung problems between mid to late 1980s.  Private medical 
records (apparently a part of the veteran's Social Security 
Administration (SSA) disability claim) dated in the mid-1980s 
document emphysematous changes in the lungs.  The veteran 
also reported having smoked one to one and one-half pack(s) 
of cigarettes a day since age 14.  (Emphysema was the primary 
disorder upon which SSA disability was based.)  

The lung problems apparently were attributed to a long 
history of tobacco use, as the records document the veteran's 
reported history of cigarette smoking (a pack of cigarettes a 
day for some 45 years).  See VA medical records dated in 
August 1988, documenting a diagnosis of COPD; performance of 
contemporaneous diagnostic testing, which included chest X-
rays and which revealed "changes indicative of emphysema."  
Subsequent VA treatment records dated in 1991 document 
presence of pleural effusions, "emphysematous" changes, and 
obstructive pulmonary disease.  In 1991, the veteran again 
reported long-term tobacco use of a pack a day since age 13.  
(It is noted that nonservice-connection pension was granted 
effective June 1991, based on, among other ailments, COPD.  
See January 1992 rating decision.)  Private medical records 
(1992) also document COPD with respiratory failure.           

The veteran's initial service connection claim for a 
"pulmonary disease, secondary to smoking cigarettes," was 
filed in late 1993.  The veteran maintains that the military 
made cigarettes available for "little or nothing" in cost, 
and thus, it essentially enabled a harmful habit that 
eventually caused nicotine addiction and lung disease.  See 
September 1993 claim; Form 9.  Later, in a "Tobacco Use 
Questionnaire" provided to him by the RO, the veteran 
reported a history of cigarette smoking since the age 18, for 
some 39 years.    

The veteran had numerous chest X-rays performed through the 
1990s.  They continue to document emphysematous changes, but 
no active or acute lung disease process is demonstrated by 
these X-ray reports.  The veteran reported in late 1991 that 
he still is smoking, and he was advised to stop.  See VA 
medical records.   

Medical records dated in and after 2000 continue to document 
a history of, and ongoing, pulmonary problems, which include 
COPD, bronchitis, and emphysema.  Notably, as recently as 
last year, the veteran continued to be treated for 
exacerbated COPD symptoms.  Notably, this group of records 
includes the report of a C&P "respiratory disorders" 
examination conducted in February 2003.  The examination 
report, prepared after a full review of the claims folder, 
documents the veteran's report that he smoked two packs of 
cigarettes per day since entering service, but did not smoke 
before service.  The veteran was diagnosed with COPD, and the 
examiner found no evidence to support a specific finding that 
COPD had its onset in service, as there is no record of a 
diagnosis of lung problems therein and clinical findings for 
the lungs shortly after service were normal.  The examiner 
concluded that the lung disorder is a result of long-term 
tobacco use, during and after service, but more likely than 
not due to decades of smoking after service rather than a 
relatively brief period (about three and one-half years) of 
smoking during service.  This examiner apparently re-visited 
the matter in March 2004, and determined that the conclusions 
noted in February 2003 were still valid.  Finally, also of 
record is the report of a February 2003 "mental disorders" 
VA C&P examination report, which notes that the veteran 
reportedly quit smoking in 1992. 

The Board has carefully considered all evidence of record, 
including service medical records, and finds that the 
preponderance of the evidence is against the claim.  First, 
there is absolutely no evidence that the veteran was 
diagnosed with a pulmonary disorder in service, or at least 
had symptoms therein that could be attributed to an as-yet-
undiagnosed lung disorder.  Nor is there any medical evidence 
that he was determined clinically to have an addiction to 
tobacco therein.  In fact, as noted earlier, diagnostic 
testing results were normal after about six months after 
discharge.  The veteran admittedly has decades-long history 
of daily smoking - as much as one and one-half packs a day.  
Following a full medical examination and a review of the 
medical history in the claims folder, a doctor found no basis 
to conclude that lung problems had their onset during 
service, and that, comparing the relatively brief period of 
smoking during service to the long history of smoking 
thereafter (from about mid-1955 through 1992 - the year the 
veteran reportedly quit smoking), the latter is more likely 
to the cause.  Accordingly, service connection on a direct-
causation basis is not supported by the record.  Furthermore, 
with no competent medical evidence of onset of nicotine 
addiction during service (see C&P examination report), the 
large time gap between conclusion of service and initial 
medical evidence of a lung disorder, and significant post-
service smoking history, the record does not support a 
determination that nicotine addiction itself is attributable 
to the relatively brief period of smoking during service.      

On a related matter, the Board notes that the record contains 
numerous references to the veteran's accounting of when he 
began smoking.  The Board notes that, as early as in October 
1955 (see report of the first VA C&P examination report 
conducted after discharge), the veteran reported having 
smoked about a pack a day, although it is not noted whether 
he first began smoking during service.  All other references 
to self-reported smoking history in medical records dated the 
1980s through the early 1990s consistently indicate that the 
veteran began smoking during his early teens, before 
enlisting for active service.  In contrast, all self-reported 
smoking-history references in records dated in and after 1993 
- that is, after the filing of the instant claim - indicate 
reports of smoking "since service," or the age of 18.  (The 
veteran was born in 1933, which means that he had served at 
least a part of active duty at 18 years of age.)  The veteran 
denied smoking before service at the 2003 C&P examination.  

Overall, the Board finds that the veteran's repeated 
statements that he began smoking in his early teens to be 
more credible than more recent statements that he did not 
smoke at all before service.  First, the former statements 
were made closer in time to the service period.  Second, 
these statements were all made before the veteran filed his 
service connection claim pertaining to the claimed pulmonary 
problems, and it is reasonable to conclude that the veteran 
had no reason to have made a statement related to his smoking 
history against his own interest before a claim was even 
filed.  In any event, as explained above, with ample medical 
evidence of long-standing history of smoking and nicotine 
addiction after service and initial manifestation of a lung 
disorder three decade post-discharge, and competent medical 
opinion that current lung problems are likely related to the 
latter (post-service) period of smoking, the Board finds that 
the evidence does not support the claim on direct or 
presumptive bases.   

Second, there is no medical evidence of notation of an active 
lung disease process or manifestation of some pulmonary 
abnormality within one year after discharge.  Again, the 
lungs were described as normal six months after service, and 
the earliest evidence of a diagnosis of emphysema was 
documented in the mid-1980s, some 30 years after discharge.  
Thus, presumptive service connection is precluded based upon 
the evidence of record.
   
Finally, the Board acknowledges that 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300 preclude service connection for a 
disability due to nicotine addiction, with respect to claims 
filed after June 9, 1998.  This claim had been pending since 
1993.  Nonetheless, the law would permit service connection 
if the evidence otherwise permits service connection based 
upon other theories of recovery (e.g., direct or presumptive 
basis).  See, e.g., 38 C.F.R. § 3.300 (b)(1) and (2).  The 
Board has considered other applicable theories of recovery, 
as explained above, but the evidence precludes service 
connection on both direct and presumptive bases.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).    

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, as well as any claim not decided 
as of that date, as is the case here.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a March 2001 
letter, the RO advised the veteran of the VCAA duties to 
notify and assist, the principles of service connection, and 
the veteran's and VA's respective responsibilities in claim 
development.  As this claim had been pending for many years 
before the enactment of VCAA in November 2000, the letter 
also provided the veteran a status of the claim post-VCAA and 
asked him to provide any additional evidence related to the 
claim, or to provide the RO adequate information sufficient 
to assist him in gathering such evidence.  This letter was 
sent to the veteran consistent with the Board's January 2001 
remand order.

The Board subsequently reviewed the claim in July 2002.  It 
ordered further evidentiary development (such as obtaining 
SSA disability compensation application records; additional 
medical treatment records) consistent with the Board's policy 
then in effect permitting the Board to directly order such 
development through its "Case Development Unit."  These 
directives were completed.  

Thereafter, the Board reviewed the claim again in September 
2003, and ordered further development, which included 
appropriate VA examinations.  The current record indicates 
that C&P examinations - which substantially comply with the 
Board's September 2003 remand order - had been performed in 
February 2003, before the Board's remand order was issued.  
Apparently, the examinations had been performed, but the 
reports of the examinations were not associated with the 
claims folder before the Board reviewed the claim in 
September 2003.  (As noted above, the RO apparently had the 
doctor who had conducted in February 2003 C&P examination 
review the matter again in early 2004 to ensure compliance 
with the Board's September 2003 remand order, and the doctor 
essentially confirmed the prior findings.)        


In March 2004, the RO sent the veteran another letter, which 
provided him a status of his claim.  The letter listed the 
evidence of record, explained the veteran's and VA's 
respective claim development responsibilities and what 
evidence a successful service connection claim requires.  

Further, in October 2004, the veteran was provided a 
Supplemental Statement of the Case (SSOC).  The SSOC 
discussed the regulatory criteria governing service 
connection, what evidence is of record, and why the claim 
remains denied.  The cover letter accompanying the SSOC 
specifically informed the veteran that he could respond with 
any "additional information" within 60 days.  The veteran 
did not ask for further development assistance or provide any 
additional evidence relevant to the claim.  Rather, he 
responded in November 2004, affirmatively stating that he 
waives the 60-day period to respond to the SSOC.  The Board 
finds it reasonable to interpret these developments to mean 
that the veteran and her representative are satisfied with 
the development in the claim and that appellate review is 
desired as soon as practicable.  No other evidence was added 
to the record after the issuance of SSOC; however, the 
veteran's representative submitted additional written 
argument in support of the claim.          

Thus, through the two VCAA letters, the SSOC, and Board's 
2001 remand order, the veteran had notice of VCAA 
requirements what evidence is needed for a successful 
resolution of the service connection claim, what the 
respective claim development responsibilities are, and what 
additional evidence is needed to substantiate the claim.  

As for the so-called "fourth element" contained in 
38 C.F.R. § 3.159(b)(1) (VA must inform the veteran that he 
is entitled to submit any evidence in his position pertinent 
to the claim), the Board acknowledges that the VA did not 
explicitly, literally advise the veteran to, in effect, 
submit everything he has relevant to his claim.  This 
technical failure did not prejudice the veteran.  As noted 
above, the veteran had an opportunity to object to the SSOC 
or to provide any "additional information" in response to 
the SSOC.  He did not.  Rather, he affirmatively waived the 
60-day period to comment on the SSOC and asked that the Board 
conduct appellate review as soon as possible.    


It also is acknowledged that VCAA notification was achieved 
in this case after the initial AOJ decision from which this 
appeal arises (issued in 1998), and not with a single pre-AOJ 
decision notice.  Again, these failures are technical and did 
not prejudice the veteran.  The initial unfavorable AOJ 
decision giving rise to this appeal was issued in 1998, well 
before enactment of VCAA in November 2000.  As such, no VCAA 
notice was required by the RO before issuing this rating 
decision.  After enactment of VCAA, the Board reviewed the 
claim more than once and ordered further evidentiary 
development, which was completed.  During the appeal period 
following VCAA enactment, appropriate VCAA notice was given, 
as discussed above, as was ample opportunity during this 
period to provide relevant evidence or to ask VA for 
assistance in obtaining it.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Court acknowledged in 
Pelegrini at p. 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial 
unfavorable AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, he has received adequate notice, and any 
technical failure concerning the notice resulted in no 
prejudice to his claim.  The Board interprets the Pelegrini 
decision and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was given.  The 
record is not incomplete due to VA action or inaction with 
respect to VCAA notification.  There is no reasonable basis 
to conclude that material evidence is missing and that 
fundamental fairness dictates further development.  All prior 
remand directives have been completed and appropriate C&P 
examination was performed.       


As for the duty to assist, the RO obtained relevant records, 
which include private and VA medical evidence, SSA records, 
and service medical records.  The veteran was given an 
opportunity to personally give testimony related to the 
claim, but failed to report for the hearing without further 
explanation as to why.  He did not request another hearing 
opportunity.  He and his representative submitted written 
argument during the appeal period.  An appropriate medical 
examination was performed.  Nothing in the record indicates 
that the veteran or his representative had identified 
relevant records for which either wanted VA's assistance in 
obtaining, to which VA failed to respond with assistance 
consistent with VCAA.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for nicotine addiction and a pulmonary 
disorder, to include COPD and emphysema, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


